tax exempt and oven sion department of the treasury y internal_revenue_service washington d c feb pith uel yoa dear legend taxpayer a amount d amount f pian x the following facts and representations have been submitted under penaity of perjury in support of the ruling requested this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code upon the sale of his former employer to another company taxpayer a was informed that his former employer would rollover his account balance in plan x to the new employer's plan instead on date taxpayer a received a check in the mail in amount f amount d the balance in taxpayer a’s account in plan x less federal_income_tax withholding with no instructions concerning rollover options or any notice conceming the tax implications of the distribution taxpayer a sought clarification from his former employer but despite repeated attempts was not able to obtain any information taxpayer a age represents that he received a distribution from plan x totaling amount f taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to the failure of plan x to provide proper notice concerning the tax consequences of plan x distributions taxpayer a further represents that amount f has not been used for any other purpose based on his belief that his former employer was going to arrange for a rollover taxpayer a did not cash the check for amount f until just before the expiration date of the check when he deposited the check in his checking account taxpayer a then wrote to the service requesting an extension of the 60-day rollover period based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_403 of the code provides that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in paragraph i of sec_403 is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_403 provides that the rules of paragraphs through and of sec_402 shall apply for purposes of subparagraph a sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day foliowing the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the day period prescribed by sec_402 was due to the failure of plan x to provide proper notice concerning the tax consequences of plan x distributions thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested tt ook the code provides that it may not be used or cited as precedent k of if you wish to inquire about this ruling please contact ld pat please address all correspondence to se t ep ra t3 sincerely yours danas vom rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
